Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered: wherein Claims 1-18 are pending.   Claims 1 and 8 have been amended. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 1-18 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention:
Independent 1:
	Limitation 1 of “receiving a commitment of earned reward points….., wherein the earned reward points are committed based on the use of a financial instrument associated with the financial institution…..”.  There is insufficient antecedent basis for “the use” in the claim.  Appropriated correction is required.  
The last limitation of “….., wherein the deducted rewards points cannot………from the wallet of the user”.   There is insufficient antecedent basis for “the wallet” in the claim.  Appropriated correction is required.  
Further, initially, claim 1, limitations 1 and 3 recites “a customer/the customer”.  However, the last limitation then recites ““….., wherein the deducted rewards points cannot………from the wallet of the user”.  The scope of this limitation confusing since it is unclear whether “the user” last limitation is referring back to “a customer/the customer” in limitations 1 and 3?  For the purpose of examination, the Examiner construes that “the user” last limitation is referring back to “a customer/the customer” in limitations 1 and 3.  Appropriated correction is required.  
 Independent 8:
	Step 2 of “retrieving……, wherein the rewards points balance is based on the use of a financial instrument…..”  There is insufficient antecedent basis for “the use” in the claim.  Appropriated correction is required.  
The last step of “….., wherein the deducted rewards points cannot………from the wallet of the user”.   There is insufficient antecedent basis for “the wallet” in the claim.  Appropriated correction is required.  
Further, initially, claim 8, step 1 recites “a customer”.  However, the last step then recites ““….., wherein the deducted rewards points cannot………from the wallet of the user”.  The scope of this limitation confusing since it is unclear whether “the user” last step is referring back to “a customer” in step 1?  For the purpose of examination, the Examiner construes that the user” last step is referring back to “a customer” in step 1.  Appropriated correction is required.  
Dependent claims 2-7 and 9-18 are dependent of claims 1 and 8.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as indicated above.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	The claimed invention (Claims 1-18) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, and/or “Mental Process”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 and 8 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and/or “Mental Process” (in claim 8):
 Steps 1, 3-8, and part of step 9 of receiving a commitment of earned reward points for a customer account for a customer from one of the reward program participants; wherein the earned reward points are committed based on the use of a financial instrument associated with the financial institution, and wherein the earned reward points are associated with the financial institution (step 1); wherein the earned reward points are available for redemption by the customer after they are written to the customer account (step 3); receiving a request to withdraw an amount of reward points from a customer account for a customer (step 4); retrieving a reward points balance for the customer account (step 5); comparing the reward points balance in the customer account the amount of rewards points to be withdrawn (step 6); determining that the amount of reward points to be withdrawn is less than the points balance (step 7); approving the request (step 8); deduct the amount of reward points withdrawn from the reward points balance (part of step 9); and issue a financial instrument in response to the deduction, wherein the deduct rewards points cannot be used for a subsequent purchase as the deducted reward points are removed from the account of the user (part of step 10) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
claims 1 and 8, step 6-8 of comparing the reward points balance in the customer account the amount of rewards points to be withdrawn (step 6); determining that the amount of reward points to be withdrawn is less than the points balance (step 7); and approving the request (step 8) mentioned above are also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating/analyzing/comparing the amount of the reward points to be withdrawn with the reward points balance of the customer in order to determine if the amount of reward points to be withdrawn is less than the points balance for the purpose of approving the request.  
Independent claims 1 and 8, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., one node of a plurality of nodes in a distributed ledger network for a plurality of reward program participants, one of the node is associated with a financial institution, the node comprising at least one computer processor, a distributed ledger,…. in real time) to perform abstract Steps 1, 3-8, part of step 9 and 10 mentioned above. The additional element(s) in all of the steps is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component/other machinery component (i.e., i.e., one node of a plurality of nodes in a distributed ledger network for a plurality of reward program participants, one of the node is associated with a financial institution, the node comprising at least one computer processor, a distributed ledger,…. in real time). Further, steps 1-2, 4-5, and 9 of “receiving…….” via one computer processor of the node….. (step 1); “writing the earned reward points to the customer account on a copy of the distributed ledger maintained by the node…..” via one computer processor of the node (step 2); “receiving…….” via one computer processor of the node….. (step 4); “retrieving, from the distributed ledger, a reward points balance…..” via one computer processor of the node (step 5); and “writing a deduction of amount….. in the customer account to the distributed ledger” via one computer processor of the node (step 9) are merely gathering data and storing data via a generic computer, which are considered as insignificantly extra solution activity; thus are not significantly more than the identified abstract idea.  Next, the last step/limitation 10 of “causing, in real time, a financial instrument to be issued in response to the deduction” via one computer processor of the node is merely display data/transmitting data, which is considered as insignificantly extra solution activity; thus is not significantly more than the identified abstract idea.  Also, the additional element of “in real time”, as indicated above is mere instructions to apply the identified abstract idea; thus is not significantly more than the identified abstract idea.  Furthermore, the addition element of “the wallet” in last step/limitation 10 is considered as general link to technological environment; thus is not significantly more than the identified abstract idea. Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer ., i.e., one node of a plurality of nodes in a distributed ledger network for a plurality of reward program participants, one of the node is associated with a financial institution, the node comprising at least one computer processor, a distributed ledger,…. in real time) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claims 1 and 8 (step 2B):  The additional elements in claims 1 and 8 (i.e., one node of a plurality of nodes in a distributed ledger network for a plurality of reward program participants, one of the node is associated with a financial institution, the node comprising at least one computer processor, a distributed ledger,…. in real time) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “i.e., one node of a plurality of nodes in a distributed ledger network for a plurality of reward program participants, one of the node is associated with a financial institution, the node comprising at least one computer processor, a distributed ledger,…. in real time” is/are amounts no more than mere instructions to apply the judicial exception(s) of Steps 1, 3-8, and part of step 9 mentioned above.  Further, steps 1-2, 4-5, and 9 of “receiving…….” via one computer processor of the node….. (step 1); “writing the earned reward points to the customer account on a copy of the distributed ledger maintained by the node…..” via one computer processor of the node (step 2); “receiving…….” via one computer processor of the node….. (step 4); “retrieving, from the distributed ledger, a reward points balance…..” via one computer processor of the node (step 5); and “writing a deduction of amount….. in the customer account to the distributed ledger” via one computer processor of the node (step 9) are merely gathering data and storing data via a generic computer, which are considered as insignificantly extra solution activity; thus are not significantly more than the identified abstract idea.  Next, the last step/limitation 10 of “causing, in real time, a financial instrument to be issued in response to the deduction” via one computer processor of the node is merely display data/transmitting data, which is considered as insignificantly extra solution activity; thus is not significantly more than the identified abstract idea.  Also, the additional element of “in real time”, as indicated above is mere instructions to apply the identified abstract idea; thus is not significantly more than the identified abstract idea.  Furthermore, the addition element of “the wallet” in last step/limitation 10 is considered as general link to technological environment; thus is not significantly more than the identified abstract idea.  Reevaluating steps 1-2, 4-5, 9 and 10 mentioned above in step 2B here, the use of generic computer to transmit/display information, store information and receive/gather information through an unspecified generic computer or other machinery does not impose any meaningful limit on the computer implementation of the abstract idea, and is/are considered as well-understood, routine, conventional activity.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.   Thus evidences has been provided to show these viewed as a whole, even in combination, the above additional steps/additional elements do not amount to significantly more/do not provide an inventive concept. Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Dependent claims 2-7 and 9-18 are merely add further details of the abstract steps/elements recited in claims 1 and 8 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 2-7 and 9-18 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-11, 14-15 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ortiz et al; (US 2019/0073666 A1), in view of Santaella et al; (US 2015/0170188 A1), in view of Paulos; (US 2012/0215608 A1), and further in view of Joshi; (US 20160042383 A1):
6.	Independent claims 1 and 8:  Ortiz 666 teaches a method for reward account processing using a distributed ledger comprising: 
at one node (e.g., node 302d, in para 0133 associated with a financial institution) of a plurality of nodes (e.g., nodes 104a-104f in fig 1A, nodes 106a-106p in fig 1B, nodes in fig 2, or nodes 304a-304e in fig 3 paras 0133, 0149, 0153-0157) in a distributed ledger network (fig. 2 paras 0110, 0118) for a plurality of reward program participants (participants/nodes e.g., merchants, financial institutions in paras 0112, 0118, 0133 in context with paras 0064, 0095-0098), wherein the node is associated with a financial institution (e.g., node 302d, in para 0133 associated with a financial institution), the node comprising at least one computer processor (paras 0006, 0064, 0133) {At least figs. 1A-1B, fig 2 paras 0064, 0090, 0092, 0095-0100, 0112, 0116, 0118.  Also see fig. 3 paras 0133, 0153-0157}:
receiving a commitment of earned reward points (e.g., reward tokens are reward points in para 0153) for a customer account for a customer from one of the reward program participants (participants/nodes e.g., merchants, financial institutions, users in at least para 0133) {At least fig. 6 paras 0166-0167.  Also see paras 0109, 0112};
wherein the earned reward points are associated with the financial institution (part of step/element 1) {At least para 0122}; and 
writing the earned reward points to the customer account on a copy of the distributed ledger maintained by the node (step/element 2) {At least fig. 6 para 0167, see earned reward points of the user is record in distributed ledger.  Also see paras 0153-0157 discloses example of transactions via nodes including earning points, redeeming rewards points/rewards tokens.  Paras 0064, 0072-0073, 0271 discloses all transactions has copies to distributed ledger.  Also, Para 0117 disclose the distributed ledger is updated to reflected transactions (e.g., earning points) information};
wherein the earned reward points (e.g., reward tokens/reward points in para 0153) are available for redemption by the customer after they are written to the customer account (step/element 3) {At least paras 0109, 0117, fig. 3 paras 0153-0157.  Also see fig. 8 paras 0175-0176};
receiving a request to withdraw (e.g., redeeming points) an amount of reward points (e.g., reward tokens/reward points in paras 0153) from a customer account for a customer maintained by a distributed ledger (step/element 4) {At least paras 0109, 0117, fig. 3 paras 0153-0157.  Also see fig. 8 paras 0175-0176};
retrieving, from the distributed ledger, a reward points balance for the customer account (step/element 5) {At least fig. 3 especially para 0154};
writing a deduction of the amount of deducted reward points (e.g., reward tokens/reward points in paras 0153) from the reward points balance in the customer account to the distributed ledger (step/element 9) {At least paras 0153-0157 discloses example of transactions via nodes including earning points, redeeming rewards points/rewards tokens.  Paras 0064, 0072-0073 discloses all transactions has copies to distributed ledger.  Paras 0117, 0154-0155, 0175-0176 disclose the distributed ledger is updated/modified to reflected transactions (e.g., redeeming) information.  Especially, paras 0098, 0148-0149 disclose transaction e.g., redeeming points, transferring points from the virtual wallet/user account is updated to the distributed ledger}.    
However, Ortiz 666 does not explicitly teaches the underlined features: “wherein the earned reward points are committed based on the use of a financial instrument associated with the financial institution, and wherein the earned rewards points are associated with the financial institution” (part of step/element 1).
	Santaella teaches a general concept of wherein earned rewards points are committed based on the use of a financial instrument associated with a financial institution {At least para 0007}.  Santaella also teaches wherein the earned rewards points are associated with the financial institution (this limitation already taught by Ortiz 666 above) {At least in para 0007}.
wherein the earned rewards points are associated with the financial institution” of Ortiz 666 to include “wherein earned rewards points are committed based on the use of a financial instrument associated with a financial institution”, taught by Santaella.  One would be motivated to do this since providing reward points to the user/customer/consumer for using the financial instrument associated with the financial institution will encourage the user/customer/consumer to make more purchases, will enhance the user/customer/consumer’s experience and satisfaction.         
However, the combination of Ortiz 666 and Santaella does not explicitly teach the underlined features: comparing the rewards points balance in the customer account the amount of rewards points to be withdrawn (step/element 6); determining that the amount of reward points to be withdrawn is less than the points balance (step/element 7); approving the request (step/element 8); and causing, in real time, a financial instrument to be issued in response to the deduction, wherein the deduct rewards points cannot be used for a subsequent purchase as the deducted reward point are removed from the account of the user (customer account) (part of step/element 10): 
	Paulos teaches a general concept of:
comparing the rewards points balance in the customer account (database 15 in fig 1 para 0037 in context with para 0040) the amount of rewards points to be withdrawn (step/element 6) {At least fig. 7 especially para 0040 indicates “the user can elect to withdraw accumulated web credits.  If the user does not have sufficient web credits to perform a withdrawal, the website 14 so indicates and the user is kept from performing a withdrawal”.  The Examiner interprets that the rewards points balance in the customer account must have been compared with the amount of rewards points to be withdrawn in order to keep user from performing a withdrawal when then user does not have sufficient web credits to perform a withdrawal}; 
determining that the amount of reward points to be withdrawn is less than the points balance (database 15 in fig 1 para 0037 in context with para 0040) (step/element 7) {At least fig. 7, paras 0042, 0044 teaches the user is provided with a voucher corresponding to the web credits requested/elected to be withdrawn by the user from user account balance.  At least fig 7 especially para 0040 indicates “the user can elect to withdraw accumulated web credits.  If the user does not have sufficient web credits to perform a withdrawal, the website 14 so indicates and the user is kept from performing a withdrawal”.  The Examiner interprets since the user is kept from performing a withdrawal if user does not have sufficient web credits to perform a withdrawal (para 0040), and since the user is actually provided with the voucher corresponding to the web credits requested/elected to be withdrawn by the user (paras 0042, 0044), the user’s amount of reward points to be withdrawn must have been determined as less than the points balance (in order for the system to allow/approve the user withdrawn by providing to the user the voucher corresponding to the web credits requested/elected to be withdrawn by the user)};   
approving the request (step/element 8) {At least fig. 7 paras 0039-0042 especially paras 0042, 0044 in context with para 0040}; and
causing, in real time, a financial instrument (e.g., voucher 17) to be issued in response to the deduction (step/element 10) {causing a financial instrument (e.g., voucher 17 in para 0042 in context with fig. 2 para 0031) to be issued in response to the deduction  {At least fig. 7 especially paras 0042, 0044 in context with fig. 2 para 0031},
wherein the deducted rewards points cannot be used for a subsequent purchase as the deducted reward points are removed from the account of the user (customer account) (part of step/element 10)  {At least fig. 7, para 0040 indicates the user can elect to withdraw accumulated web credits.  If the user does not have sufficient web credits to perform a withdrawal, the website 14 so indicates and the user is kept from performing a withdrawal.  Para 0042, 0044 teaches the user is provided with a voucher corresponding to the web credits requested/elected to be withdrawn by the user from user account balance.  Especially para 0042  teaches when withdrawn web credits are transferred to a voucher, the associated voucher ID is stored in the database along with its associated value, in web credits, and an identification for the user performing the transfer.  When the voucher is created, the corresponding web credits are deducted from the web credits account balance of the user.  The Examiner interprets since when voucher/instrument is created, the corresponding web credits (reward points) are deducted/removed from the web credits account balance of the user, it should have been that the deducted rewards points/web credits cannot be used for a subsequent purchase as the deducted reward points/web credits are already removed/deducted from the customer/user 
Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “receiving a request to withdraw an amount of reward points from a customer account for a customer maintained by a distributed ledger; retrieving, from the distributed ledger, a reward points balance for the customer account; and writing a deduction of the amount of deducted reward points from the reward points balance in the customer account to the distributed ledger” of the combination of Ortiz 666 and Paulos to include “comparing the rewards points balance in the customer account the amount of rewards points to be withdrawn; determining that the amount of reward points to be withdrawn is less than the points balance; approving the request; and causing, in real time, a financial instrument to be issued in response to the deduction; wherein the deducted rewards points cannot be used for a subsequent purchase as the deducted reward points are removed from the customer account”, taught by Paulos.  One would be motivated to do this in order to enable an integrity, validity and security system for validating/processing customer’s redemption points/withdrawal points.  
	As indicate above, the combination of Ortiz 666, Santaella and Paulos teaches wherein the deducted rewards points cannot be used for a subsequent purchase as the deducted reward points are removed from the account of the user.  However, the combination of Ortiz 666, Santaella and Paulos does not explicitly teach the underlined feature: “wherein the deducted rewards points cannot be used for a subsequent purchase as the deducted reward points are removed from the wallet of the user”.  In other word, the combination of Ortiz 666, Santaella the wallet of the user.   
	Joshi teaches a general concept of the wallet of the user stores rewards points associated with user reward account {At least para 0037, see mobile wallet manager is used to manage the digital wallet of the customer.  The digital wallet may also store reward points associated with the user’s reward account}.
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “wherein the deducted rewards points cannot be used for a subsequent purchase as the deducted reward points are removed from the account of the user” of the combination of Ortiz 666, Santaella and Paulos to include “the wallet of the user stores rewards points associated with user reward account”, taught by Joshi.  One would be motivated to do this since withdrawing reward points/redeeming reward points stored in the wallet of the user will increase security, which in turn would reduce fraudulent.      
7.	Claims 2 and 9:  The combination of Ortiz 666, Santaella, Paulos and Joshi teaches the claimed invention as in claims 1 and 8.  The combination further teaches wherein at least one of the reward program participants comprises a good or service provider {Ortiz 666:  merchants in paras 0116, 0118, 0133 in context with paras 0064, 0095-0098}, and also {Paulos: vendors in at least paras 0025, 0041 in context with paras 0007-0008}.
8.	Claims 3 and 10:  The combination of Ortiz 666, Santaella, Paulos and Joshi teaches the claimed invention as in claims 1 and 8.  The combination further teaches wherein at least one of the reward program participants comprises a financial institution {Ortiz 666:  financial institution in paras 0118, 0133 in context with paras 0064, 0095-0098}.
9.	Claim 4:  The combination of Ortiz 666, Santaella, Paulos and Joshi teaches the claimed invention as in claim 1.  The combination further teaches wherein the earned reward points are committed to the distributed ledger following a consensus by the plurality of nodes {Ortiz 666: At least paras 0154-0155 especially para 0155, see consensus.  Also see consensus in paras 0016, 0064, 0066, 0068, 0078, 0095 in context with paras 0154-0157}.
10.	Claim 5:  The combination of Ortiz 666, Santaella, Paulos and Joshi teaches the claimed invention as in claim 1.  The combination further teaches wherein the earned rewards are earned based on a transaction with one of the reward program participants {Ortiz 666:  At least paras 0153, 0167, see merchant rewards user with reward points when the user purchase transaction}.
11.	Claim 6:  The combination of Ortiz 666, Santaella, Paulos and Joshi teaches the claimed invention as in claim 1.  The combination further teaches communicating a reward point balance in the customer account to a computer program (e.g., electronic wallet) executed by an electronic device associated with the customer {Ortiz 666:  At least paras 0071, 0098, 0148-0149, see reward tokens/points earned are stored in the user digital wallet/profile, and see at least para 0174 for updating the user wallet/profile to reflect the transaction (e.g., redeeming).
12.	Claim 7:  The combination of Ortiz 666, Santaella, Paulos and Joshi teaches the claimed invention as in claim 1.  The combination further teaches wherein the writing of the earned reward points is immutable (see, immutable) and cryptographically verifiable (see cryptographically/cryptography/cryptographic) {Ortiz 666: At least paras 0064, 0077, 0265, , and see cryptographic/cryptographically in at least Abstract, paras 0006, 0008, 0068, 0071, 0072, 0075, 0101-0103 0101-0103 in context with paras 0117, 0154-0155, 0175-0176, 0098, 0148-0149}. 
13.	Claim 11:  The combination of Ortiz 666, Santaella, Paulos and Joshi teaches the claimed invention as in claim 8.  The combination further teaches wherein the deduction of the amount of reward points from the reward points balance in the customer account follows a consensus by the plurality of nodes in the distributed ledger network {Ortiz 666:  At least para 0154-0155 especially para 0155, see consensus.  Also see consensus in paras 0016, 0064, 0066, 0068, 0078, 0095 in context with paras 0154-0157}.
14.	Claim 14:  The combination of Ortiz 666, Santaella, Paulos and Joshi teaches the claimed invention as in claim 8.  The combination further teaches wherein the request to withdraw the amount of reward points is received from a computer program executed by an electronic device (e.g., user computing device/consumer computing device) {Ortiz 666: At least para 0133 in context with paras 0109, 0117, fig. 3 paras 0154-0157, fig. 8 paras 0175-0176}, and also {Paulos: At least para 0029 in context with figs 6-7 paras 0038, 0040, see using via computer 11 access browser/website 14 to request for withdrawn of the reward points from vendors}.
15.	Claim 15:  The combination of Ortiz 666, Santaella, Paulos and Joshi teaches the claimed invention as in claim 14.  The combination further teaches wherein the computer program is a mobile application for one of the reward program participants (e.g., vendors, provider, merchants) {Ortiz 666:  At least paras 0105-0106, 0192, 0145-0146, see online interface .
16.	Claim 17:  The combination of Ortiz 666, Santaella, Paulos and Joshi teaches the claimed invention as in claim 8.  The combination further teaches communicating a reward point balance in the customer account to a computer program (e.g., digital wallet link to user profile) executed by an electronic device associated with the customer {Ortiz 666: See paras 0071, 0098, 0148-0149 for reward tokens/points earned are stored in the user digital wallet/profile, and see at least para 0174 for updating the user wallet/profile to reflect the transaction (e.g., redeeming)}. 
17.	Claim 18:   The combination of Ortiz 666, Santaella, Paulos and Joshi teaches the claimed invention as in claim 8.  The combination further teaches wherein the writing of the deduction of the amount of reward points is immutable {Ortiz 666:  paras 0064, 0077, 0265, 0274, see immutable in context with in context with paras 0117, 0154-0155, 0175-0176, 0098, 0148-0149}, and cryptographically verifiable {Ortiz:  A least Abstract, paras 0006, 0008, 0068, 0071, 0072, 0075, 0101-0103 0101-0103, see cryptographic/cryptographically in context with paras 0117, 0154-0155, 0175-0176, 0098, 0148-0149}. 
18.	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ortiz et al; (US 2019/0073666 A1) (hereafter Ortiz 666), in view of Santaella et al; (US 2015/0170188 A1), in view of Paulos; (US 2012/0215608 A1), in view of Joshi; (US 20160042383 A1), and further in view of Ortiz et al; (US 2018/0268401 A1) (hereafter Ortiz 401):
19.	Claim 16:  The combination of Ortiz 666, Santaella, Paulos and Joshi teaches the claimed invention as in claim 8.  The combination further teaches a smart contract {Ortiz 666:  at least verifies that the reward points balance in the customer account is greater than the amount of reward points to be withdrawn {Paulos:  para 0040 in context with paras 0038-0039, 0042, 0044}.
	However, the combination of Ortiz 666, Santaella, Paulos and Joshi does not explicitly teach the underlined feature: a smart contract is used to verify that the reward points balance in the customer account is greater than the amount of reward points to be withdrawn
	Ortiz 401 teaches a smart contract is used to verify the reward points balance in the customer account {At least paras 0017, 0031, 0222 in context with fig. 7 paras 0108-0110}.
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “a smart contract, and verifies that the reward points balance in the customer account is greater than the amount of reward points to be withdrawn” of the combination of Ortiz 666, Santaella, Paulos and Joshi to include “a smart contract is used to verify the reward points balance in the customer account”, taught by Ortiz 401.  One would be motivated to do this since using the smart contract to verify the reward points balance in the account system will help to make the data secure and complete, while also lowering the risk of fraud or malicious alterations.
20.	Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ortiz et al; (US 2019/0073666 A1) (hereafter Ortiz 666), in view of Santaella et al; (US 2015/0170188 A1), in view of Paulos; (US 2012/0215608 A1), in view of Joshi; (US 20160042383 A1), and further in view of Jones; (US 2011/0270664 A1):
21.	Claim 12: The combination of Ortiz 666, Santaella, Paulos and Joshi teaches the claimed invention as in claim 8.  The combination further teaches wherein the financial instrument comprises a voucher {Paulos: At least in 0040-0042}.
	However, the combination of Ortiz 666, Santaella, Paulos and Joshi does not explicitly the underlined feature: “wherein the financial instrument comprises an electronic gift card”.
	Jones teaches wherein the financial instrument comprises an electronic gift card (e.g., purchase instrument e.g., gift card in para 0016} {At least fig. 1 para 0017 in context with para 0016}.
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “wherein the financial instrument comprises a voucher”, of the combination of Ortiz 666, Santaella, Paulos and Joshi to include “wherein the financial instrument comprises an electronic gift card”, taught by Jones.  One would be motivated to do this in order to enhance user’s satisfaction and experience since the user/consumer and redeem/withdraw his/her reward points for another financial instrument (e.g., electronic gift card).   
22.	Claim 13:  The combination of Ortiz 666, Santaella, Paulos, Joshi and Jones teaches the claimed invention as in claim 8.  The combination further teaches wherein the electronic gift card is provided by a fulfillment provider {Paulos: para 0039-0042, see provider of website 14}.
Prior Art that is pertinent to Applicant’s disclosure
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  At least the following prior art teaches the features: “wherein the earned rewards points are committed based on the use of a financial instrument associated with the financial institution, and wherein the earned reward points are associated with the financial institution” are {Thomas et al; (2010/0299251 A1) in at least para 0007}, {Nix; (US 2008/0040261 A1) in at least para 0101}, {Goldman; (US 2014/0136309 A1) in at least para 0044}, and {Vlazny et al; (US 2006/0052153 A1) in at least para 0046}.  Further, At least the following prior art teaches the features: “comparing the reward points balance in the customer account the amount of reward points to be withdrawn (redeemed); determining that the amount of reward points to be withdrawn is less than the points balance; and approving the request are {Ameiss et al; (2010/0057553 A1) in at least paras 0006-0007 in context with para 0080}, {Pirillo et al; (US 2009/0012862 A1) in at least para 0012}, and {Sheldon et al; (US 2002/0111859 A1) in at least para 0110 fig 15}.  Furthermore, also note again Jones; (US 2011/0270664 A1), wherein teaches user withdrawn points in exchanging for financial instrument such as gift card in Figs 1, 4-7, paras 0017, 0025-0026.  Zacarias et al; (US 2013/0073459 A1), wherein teaches user withdrawn points in exchanging for financial instrument such as gift card in fig. 7 paras 0103-0104. 
Response to Arguments
23.	 Applicant's arguments regarding 103 filed on 08/02/2021 have been fully considered but are moot in view of new ground of rejection.  Please see additional new cited paragraphs of Paulos; (US 2012/0215608 A1), and two new added references Santaella et al; (US 2015/0170188 A1) and Joshi; (US 20160042383 A1) to the rejections above. 
	Please also notes of new 112 second rejection above. 
	Regarding 101 rejection, the Office respectfully submits that Applicant’s arguments regarding 101 have been fully considered but are not persuasive.    
24.	Responding back to Applicant’s arguments regarding 101 on pages 6-10 of the Applicant’s response:
	On page 6-10, mainly Applicant argued:  “…… In contrast to the Office Action’s argument, the claims are not directed to an abstract idea. Applicant respectfully submits that even if the claims recite an abstract idea, the claims are not directed to an abstract idea….. Applicant submits that the claims focus on a specific means or method that combines the advantageous elements of reward points man of both standard reward account processing (.e., security and fraud prevention, along with real time speed), and blockchain processing systems (i.e., cryptographically-verifiable and immutable). Thus, Applicant respectfully submits that the claims are not directed to an abstract idea”….. The claims recite additional element that are directed to significantly more than the alleged abstract idea by combining the advantageous elements of bother standard reward account processing (i.e., secutiry and fraud prevention, along with real time speed), and blockchain processing sstems (i.e., cryptographically-verifiable and immutable)…..”
	The Office’s response:  However, the Office respectfully submits that there is no combination of both “(i.e., secutiry and fraud prevention, along with real time speed), and blockchain processing sstems (i.e., cryptographically-verifiable and immutable)…..” reflected in the claims 1 and 8 as asserted above by the Applicant.  Specifically, there is no “cryptographically-verifiable and immutable” specifically reflected in claims 1 and 8.  
	The Office respectfully submits that claim 1 and 8 recites “one node of a plurality of nodes in a distributed ledger network for a plurality of reward program participants, one of the node is associated with a financial institution, the node comprising at least one computer processor, a distributed ledger”, which is/are classified as generic computer to implement/ apply the identified abstract idea(s) in claims 1 and 8 (see details under 101 rejection above).  If “security and fraud prevention” mentioned by Applicant above is inherently in “the node comprising at least one computer processor, a distributed ledge”, then “security and fraud prevention” is merely the result of “the node comprising at least one computer processor, a distributed ledge”, that apply/implement the identified abstract idea(s).  Therefore, the result of “security and fraud prevention” is not significantly more than the identifier abstract idea.  
	Next, the additional element “in real time” (speed) in the step/limitation of “causing, in real time, a financial instrument to be issued in response to the deduction” is also considered as a tool to “apply/implement” the identified abstract idea; thus is not significantly more that the identified abstract idea.  According to MPEP 2106.05(f), "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).”   Further, claims 1 and 8 recites “real time”; however, the claims do not recite any particular details of how the “real time” is accomplished.  Therefore, “real time” is only merely the idea of a solution or outcome.   According to MPEP 2106.05(s), “Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished”.  As the result, again “real time” is merely instruction that apply the identified abstract idea, which is not significantly more than the identified abstract idea.   
	For the above mentioned reasons, again the Office respectfully disagrees with the Applicant assertion that: “the claims are not directed to an abstract idea……. The claims recite additional element that are directed to significantly more than the alleged abstract idea by combining the advantageous elements of bother standard reward account processing (i.e., secutiry and fraud prevention, along with real time speed), and blockchain processing sstems (i.e., cryptographically-verifiable and immutable).”
For all of the above mentioned reasons, rejections under 35 U.S.C. 101 for claims 1 and 8 still remain.   Dependent claims 2-7 and 9-18 are dependent of their base claims 1 and 8.   Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).